DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
The Amendments and Remarks filed 30 April 2020 in response to the Office Action of 11 March 2020 are acknowledged and have been entered. Claims 7-17 have been withdrawn. Claims 1-6 are pending and being examined on the merit. Any rejection or objection not reiterated herein has been overcome by amendment.

Claim Objections
Claim 1 objected to because of the following informalities:  The sentence structure and use of punctuation makes the claim language awkward.  Appropriate correction is required (see suggestion below).
A method for identifying a physiologically active protein, wherein an ORF that encodes a protein having a physiological activity other than a main open reading frame (mORF), is identified in eukaryotic mRNA, comprising the steps of: (1) introducing an expression vector incorporating a candidate ORF to cells and culturing the introduced cells, wherein a start codon of the candidate ORF is AUG or non-AUG in which any one base of AUG is different from AUG…..

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "detecting a protein" and "a candidate protein" in step 2 and "a candidate protein" and "another protein" and further "a physiologically active protein" in step 3. It is not clear how these different proteins relate to each other. It is not clear if the claim is referring to five different proteins or fewer than five proteins. If fewer than five proteins, it is not clear which of these proteins is the same
 Claims 2-6 are similarly rejected for being dependent on a rejected claim.  

Withdrawn - Claim Rejections - 35 USC § 102
Applicant’s argue that “Slavoff cannot and does not disclose ‘(2) detecting a protein bound to a candidate protein translated from the candidate ORF, from the cultured cells, and (3) determining a candidate protein, in which another protein in the cultured cells bound to the candidate protein is detected, as a physiologically active protein’,“ on page 10.  Applicant’s arguments have been found persuasive in view of the claim amendments and the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slavoff (Slavoff et. al. Nature Chem. Biol. 2013, vol.9, pages 59-64) in view of Bergeron (Bergeron et. al. 2013. The Journal of Biological Chemistry Vol. 288, No. 30, Pp. 21824–21835).
Regarding claim 1, Slavoff disclose a method a method for identifying functional short open reading frame (sORF)-encoded polypeptides (SEPs), i.e. physiologically active protein, wherein an ORF which encodes a protein having a physiological activity, other than a main open reading frame is identified in eukaryotic mRNA, comprising the steps of 1) introducing an expression vector incorporating a candidate ORF to cells and culturing said cells; 2) detecting a protein bound to a candidate protein translated from the candidate ORF; 3) determining a candidate protein in which another protein (anti-Flag antibody) bound to the candidate protein is detected as a physiological active protein, wherein the protein is ASNSD-SEP, PHP19-SEP ... C7ORF47-SEP and introduced into HEK293T cells (abstract, pg. 2, paragraph 2, pg. 6, last paragraph), the detection of the antibody that binds to the SEPs is an immunoprecipitation method, and the SEP is an upstream ORF having a start codon present in the 5' UTR of the mORF (Figure 4 and 5 and legend).  Additionally Slavoff discloses that “it remains unknown whether sORFs produce polypeptides that persist in cells at biologically relevant concentrations, or are rapidly degraded; and if they do exist they may execute biological functions [pg. 2, para 2-3].
Slavoff does not teach wherein the other protein is in the cultured cells.
Bergeron disclose a method for identifying a physiologically active protein, wherein an ORF which encodes a protein having a physiological activity, other than a main open reading frame is identified in eukaryotic mRNA, comprising the steps of 1) introducing an expression vector incorporating a candidate ORF to cells and culturing said cells; 2) detecting a protein bound to a candidate protein translated from the candidate ORF; 3) determining a candidate protein in which another protein “in the cultured cells” bound to the candidate protein is detected as a physiological active protein, wherein the protein is Alt-ATXN1 (encoded by an ORF and start with AUG, pg. nd col., 4th paragraph), the protein bound to the Alt-ATXN1 is an ATXN1 (pg. 21827, 2nd col., 4th paragraph, and Figure 3 and legend), and said Alt-ATXN1 protein have physiological activity (pg. 21825, 1st col. paragraph 2).  Bergeron teaches that understanding the normal function of ATXN1 in cellular processes is essential to decipher the pathogenesis mechanisms in spinocerebellar ataxia type 1, and demonstrated that alternative ATXN1 interacts with ATXN1 and may regulate the function of ATXN1 in physiological and pathological conditions [abstract].
It would have been obvious to an ordinary skilled in the art to modify the method of Slavoff with the step of detecting another protein in the cell culture that is bound to the candidate cells.   One of ordinary skill would be motivated to make this modification for the advantage of understanding the normal functions of proteins in cellular process, including cellular protein-protein interactions, in order to decipher its role in physiological and pathological conditions.  This modification would also mount as a combination of prior art elements as both Slavoff and Bergeron both teach identifying proteins which has an ORF within the ORF of a main ORF of an eukaryotic mRNA and Bergeron specifically teaches detecting another protein bound to the candidate protein as a way to detect the candidate protein and its functional activity.
Regarding claim 3, Slavoff disclose that the expression of SEP is determined prior to the detection of binding (pg. 6, para 3) and Bergeron disclose that the expression of Alt-ATXNl is determined prior to the detection of binding (pg. 21827, 2nd col., 2nd paragraph).
Regarding claim 4, Slavoff disclose that SEPs have more than 10 amino acids (pg. 6, paragraph 1) and Bergeron disclose that human Alt-ATXNl is more than 10 amino acids, and the start codon is AUG (Figure 1 and legend).
Regarding claim 5, Slavoff does not teach immunoprecipitation as a method for detecting a binding between the candidate protein and another protein. Bergeron disclose that the protein-protein interactions, i.e. the binding of proteins, is determined by co-immunoprecipitation (Figure 3 
Regarding claim 6, Slavoff teaches that the cells are mammalian cells (Figure 4 and legend).  Bergeron also discloses the use of mammalian cells (Figure 3 and legend).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slavoff (Slavoff et. al. Nature Chem. Biol. 2013, vol.9, pages 59-64) in view of Bergeron (Bergeron et. al. 2013. The Journal of Biological Chemistry Vol. 288, No. 30, Pp. 21824–21835) and applied to claim 1 and further in view of Yazdani (Yazdani et. al. Biotechnology Letter, 2013, Vol. 35, pages 1191-1197).
The teachings of Slavoff and Bergeron are been discussed above as applied to claim 1 and similarly apply to claim 2. Slavoff and Bergeron do not teach including a protease inhibitor in the culture medium.
Yazdani teaches that some proteins are susceptible to protease activity within the expressing cells and within the cell culture medium as demonstrated (see page 1193, 2nd col., 2nd paragraph).  Yazdani teaches a method of producing hepcidin-1 in cell culture, wherein inclusion of a protease inhibitor increases the yield of the hepcidin-1 production (see page 1194-1195, figure 1 and legend).  
It would have been obvious to an ordinary skilled in the art to modify the modified method of Slavoff and Bergeron as taught above to include a protease inhibitor in the culture medium based on the teaching from Yazdani. The ordinary skilled in the art would have been motivated to do so to prevent the degradation of the protein encoded by the candidate ORF. Additionally, Slavoff’s disclosure that sORFs could be rapidly degraded would also motivate a skilled artisan to use a protease inhibitor to further validate that the sORFs do exist as the protease inhibitors will prevent 

Response to Arguments
Applicant’s argue that Slavoff, at a minimum, does not disclose "determining a candidate protein, in which another protein in the cultured cells bound to the candidate protein is detected, as a physiologically active protein" on page 12.  Applicant’s arguments have been considered and were found not persuasive as the arguments are directed to the amended claims.  Furthermore, applicant’s arguments are not persuasive to overcome the current rejections because they constitute a piecemeal analysis of the rejection, which is based upon a combination of references including Bergeron.

Conclusion

No claims allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636